Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings submitted 05/15/2019 were received and are approved by the examiner. 

Claim Status
Claims 1 and 3 have been amended, while claims 10 and 11 were previously withdrawn as a result of applicant’s election. Claims 1-9 are currently pending. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claim 1 recites the limitation "the body" in line 12.  There is insufficient antecedent basis for this limitation in the claim as a result of the cancellation of an earlier limitation. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the location of the insertion holes relative to the battery case. As it stands, the claim language used cites the insertion holes to be on the same plane as the battery case. However, the battery case extends in both a horizontal and vertical direction around the battery cells. Examiner understands the intended meaning is that the insertion holes are on a same plane as a bottom portion of the battery case, however an amendment is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5, 6, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hostler (U.S. 20100247997)  and further in view of Choi et al. (KR 101501026B1).

With respect to claim 1, Hostler discloses a battery module (10), comprising: a plurality of battery cells (30) stacked side-by-side, each of the plurality of battery cells (30) directly contacting at least one adjacent battery cell (30) (Fig. 1), each of the plurality of battery cells being a pouch-type battery ([0053]) including: 
a module case (50 – pressure plates) configured to accommodate the plurality of battery cells ([0050]); 
a heatsink (600 – busbar supports mounted to the heat sink) mounted to an outer side of the module case (50), the heat sink (600) being configured to cool the plurality of battery cells (being metal and transferring heat, [0084, 0097]); and 
at least one heat transfer pad (700 – busbar jumper) disposed in direct contact with both the heatsink (600) and the plurality of battery cells (via the terminal) ([0096]), the at least one heat transfer pad (700) penetrating the module case (50) at least partially (Fig. 16), the at least one heat transfer pad (700) including a plurality of cell insertion holes (704) (Fig. 14).
Hostler does not disclose that the body of each of the plurality of battery cells is outside of the cell insertion holes or that the cell insertion holes are on the same plane as the module case. 
Choi discloses a heat transfer pad (420 – cooling fin) that contacts a heat sink (600 cooling member – description says 800, but 800 is already referenced as a bus bar earlier. Examiner believes this to be a typo and the cooling member to be part 600 with cooling channels 610) to conduct the heat from produced by battery cells (410) ([0069]) and teaches that the battery cells (410) have an outer circumferential surface (keeping the body of the cells outside) which is held in cell insertion holes formed by the heat transfer pads (420) and cartridge (430) ([0066]) (Fig. 8). As the cell insertion holes hold the outer circumferential surface of the battery cell, they are necessarily on the same plane as the module case (600) (Fig. 3). Choi further teaches that is arrangement allows for the heat transfer pads (420) to align in order to transfer the heat generated by the cells (410) to the heat sink (600) ([0066] and [0069]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure that the body of the battery cells were outside the cell insertion holes and that the cell insertion holes were on the same plane as the battery module case in order to allow for heat transfer between the battery cells to the heat transfer pads to the heat sink.

With respect to claim 2, Hostler discloses one end of the at least one heat transfer pad (701/702) is disposed in contact with the plurality of battery cells (300 - via tabs – 301/302) ([0097]); and the other end of the at least one heat transfer pad protrudes out of the module case (50) to directly contact the heatsink (600) ([0096], Fig. 14).

With respect to claim 3, Hostler discloses that the module case (50) has a plurality of pad penetration holes (grooves formed to accept ends of transfer pad 700 one on each end of the module) through which the other end of the at least one heat transfer pad (700) passes (fig. 16) and there are more cell insertion holes (704) than pad penetration holes (grooves formed in module case 50) (Fig. 16).

With respect to claim 5, Hostler discloses at least one heat transfer pad (700) is composed of a single member (Fig. 15)

With respect to claim 6, Hostler discloses the other end of the at least one heat transfer pad (700) has at least one protrusion (703 - bends) (Fig. 15).

With respect to claim 8, Hostler discloses the heatsink (600) is provided at both side surfaces of the module case (50) (Fig.16); the heat transfer pad (700) is provided in a pair (Fig. 14); and the heat transfer pad (700) is configured to connect the plurality of battery cells and the heatsink (600) at both side surfaces of the module case (50) ([0096]).

With respect to claim 9, Hostler discloses that the plurality of battery cells (300) are secondary batteries, specifically because it is noted that it is used in a terrain, marine or aeronautic vehicle ([0010]), which require the use of secondary batteries. 

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hostler in view of Choi as applied to claim 1, 2, 5, 6, 8, and 9 above respectively and further in view of Mack et al. (U.S. 20160197331).

With respect to claim 4, Hostler discloses a module case, but does not disclose that the module case is disposed to have a predetermined gap with the heat sink.
Mack discloses in Fig. 3 a housing for a battery wherein a heat sink (not pictured) is positioned on the outside of the housing ([0038]) and teaches that the module case (58) is disposed to have a predetermined gap (labeled) with the heatsink (not shown). Mack further teaches that the nodule case is designed so that the heat transfer pads (63, 64) can transfer heat from the bottoms of the battery cells (50) to the heat sink (not shown) outside the module casing (58) ([0038]).
[AltContent: textbox (Slot)][AltContent: textbox (Pad penetration holes)][AltContent: textbox (Gap)][AltContent: arrow]


	It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include a gap and pad penetration holes in the bottom of the module case as taught by Mack to the battery module disclosed by Hostler in order to ensure proper heat transfer from the bottom of the battery cells to the heat sink outside of the module case. 

With respect to claim 7, Hostler discloses a heatsink (600) and that the heat transfer pad is provided in a single member (700) (Fig. 15), but does not disclose that it is provided at a lower side of the module case; the heat transfer pad is provided in a single number; and the heat transfer pad is configured to connect the plurality of battery cells and the heatsink at a bottom portion of the module case.
Mack discloses in Fig. 3 a battery module (28) and teaches a heat sink (not pictured) is provided at a lower side of the housing ([0038]) and that the heat transfer pad (63, 64) is configured to connect the plurality of battery cells (52, 54) and the heatsink (not shown) at a bottom portion of the module case ([0038]). Mack further teaches that this arrangement facilitates heat transfer between the cells (52, 54) and the heat sink by the heat transfer pad (63, 64) ([0038]).
	It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include a heat sink at the bottom of the battery module as to connect the heat sink with the cells via the heat transfer pad to ensure proper heat transfer within the battery module. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
New art (Choi et al) has been found that reads on the limitation that the insertion holes lie in the same plane as the module case while the body of the cells remain outside the insertion holes, but are still restricted by the insertion holes. Further details of how the new art reads on the new limitations can be found in the above rejection of claim 1. 
The amendment of claim 3 allows for the primary art reference (Hostler) to now read on the claim. Further details can be found in the above rejection of claim 3. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727